Exhibit 10.1

 

Summary of Non-Employee Director Compensation

 

Each non-employee director receives an annual retainer of $140,000, consisting
of a cash and a restricted stock component, plus certain other fees as described
below:

 

  •   Each non-employee director receives an annual cash retainer of $60,000.

 

  •   The chair of each Board committee (other than the Audit Committee)
receives an additional annual cash retainer of $5,000. The chair of the Audit
Committee receives an additional annual cash retainer of $10,000.

 

  •   Non-employee directors also receive a fee of $1,500 for attendance at each
meeting of the Board and each committee meeting, other than telephonic meetings,
for which the fee is $500. Pursuant to the Company’s Deferred Compensation Plan,
directors may defer receipt of their annual retainer and/or meeting fees until
retirement from the Board.

 

  •   Non-employee directors also receive an annual grant of $80,000 of Raytheon
common stock. Grants are made under the 1997 Nonemployee Directors Restricted
Stock Plan. All grants consist of restricted stock and are held in the custody
of the Company until restrictions lapse, generally on the date of the annual
meeting one year after the award. The directors receive dividends on these
shares and are entitled to vote these shares.

 

  •   The Company reimburses directors for actual expenses incurred in the
performance of their service as directors, including attendance at director
education programs sponsored by educational and other institutions. The Company
also reimburses directors for the costs of their spouses to travel with them to
Company-sponsored business events. The Company also maintains a general
insurance policy which provides non-employee directors with up to $100,000 per
incident in travel accident insurance when on Company business.

 

The lead director receives an additional annual retainer of $60,000, payable as
follows: $24,000 in cash and an annual grant of $36,000 of restricted shares of
Raytheon common stock.

 

September 22, 2005